Citation Nr: 1211639	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-05 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for polysubstance abuse, claimed as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972. 

This matter was last before the Board of Veterans' Appeals (Board) in January 2011 on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The RO denied service connection for PTSD and drug abuse. In January 2011, the Board granted service connection for PTSD and remanded the issue of service connection for drug abuse for additional development.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran was scheduled for a hearing before the Board at the RO in March 2010, but he failed to appear for the hearing. He did not request a postponement and has not provided any cause for his failure to attend the hearing. His hearing request is considered withdrawn. 38 C.F.R. § 20.702(d) (2011). However, he did testify before an RO Decision Review Officer in July 2009 and a copy of that transcript has been associated with the claims file.


FINDINGS OF FACT

1. The Veteran is diagnosed with PTSD.

2. The Veteran is diagnosed with polysubstance abuse, in remission.

3. The Veteran has not experienced polysubstance abuse during the pendency of his claim and appeal for service connection.

4. The preponderance of the evidence reflects that the Veteran does not have a current polysubstance abuse disability.





CONCLUSION OF LAW

The criteria for entitlement to service connection for polysubstance abuse are not met. 38 U.S.C.A. §§ 105(a), 1110 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

An August 2007 pre-adjudication letter explained the evidence necessary to substantiate a claim for service connection. The letter also notified the Veteran how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 490-491 (2006). This letter was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet.App. 112 (2004). The duty to notify has been met.

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records, reports of post-service medical treatment from VA and from a private health care provider, and the report of a February 2011 VA examination. 

This matter was remanded in January 2011 for the provision of the VA examination. VA has a duty to ensure that its examinations or opinions are adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). The February 2011 VA examination report reflects review of the claims file and interview with, and examination of, the Veteran. The examination is adequate and the results are sufficient. As the examination has been conducted in compliance with the January 2011 remand directives, the Board finds that all directed action and development has been substantially completed. Dyment v. West, 13 Vet.App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet.App. 97 (2008) (substantial compliance, not strict compliance, is required under Stegall). The duty to assist has been met. 38 C.F.R. § 3.655.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide his claim. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

Service Connection

The Veteran contends that he began abusing substances during his service in Vietnam and that abuse continued after service. He also contends that he abused substances as a result of his service-connected PTSD. Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and it must be denied. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). There is no competent, credible evidence that the Veteran has experienced a polysubstance abuse disability during the appellate period. 

A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claims. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza elements under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage v. Brown, 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet.App. at 495-96; see Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In regard to claims filed after October 31, 1990, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388 , 1388- 91, prohibits the payment of compensation for a disability resulting from a veteran's abuse of alcohol or drugs. Section 8052 amended 38 U.S.C.A. § 105(a)  to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct or was the result of abuse of alcohol or drugs. See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

Although Section 8052 prohibits VA from granting entitlement to service connection for drug and/or alcohol abuse on a direct basis, such disability can be service-connected if it was acquired secondary to, or as a symptom of, a service-connected disability. Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). Allen indicates that veterans can only receive service connection for a substance abuse disability if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder." Id. at 1381. Service connection is allowed specifically "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing." Id.

The Veteran's service treatment records do not reflect any in-service substance abuse, but he has testified that he began using marijuana and abusing alcohol in service. He is competent to report the circumstances of his service and his symptoms. See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007).

Private treatment notes reflect that the Veteran was treated for polysubstance abuse from October 2005 to February 2006. Those treatment notes indicate that the Veteran last used drugs in October 2005. However, subsequent VA treatment notes show that the Veteran used drugs again in November 2006 and received additional treatment. VA notes dated in March and May 2007 continue to reflect November 2006 as the last use date. An August 2007 VA treatment note refers to his polysubstance abuse disability as in remission and the claims file does not reflect any subsequent diagnosis or treatment of an active polysubstance abuse disability.

In February 2011, the Veteran was afforded a VA examination. The examination report reflects that the Veteran reported he had not abused substances since 2005. The examiner reviewed the treatment record and found no indication of any polysubstance abuse disability "in recent years." The examiner did opine that the Veteran's in-service marijuana use was the result of PTSD and that subsequent polysubstance abuse would not have occurred but for the marijuana use. The examiner's opinion constitutes competent medical evidence that the Veteran's polysubstance abuse disability was caused by his primary service-connected disability, PTSD, and was not due to willful wrongdoing. See Allen, 237 F.3d 1368. However, the examination report also constitutes competent medical evidence that the Veteran does not currently experience a polysubstance abuse disability. 

Although a claim for service connection may be valid even when there is no current (italics added for emphasis) diagnosis of the claimed disability, there must at least be evidence of symptoms of the claimed disability during the pendency of the appeal. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). Here, there is no medical or lay evidence that the Veteran has experienced polysubstance abuse since November 2006 and he filed his claim for service connection in June 2007. Due to evidence that the Veteran has not experienced a polysubstance abuse disability since filing his claim for service connection, the requirement of a current disability is not satisfied. McClain, 21 Vet. App. at 321; 38 C.F.R. § 3.303.

"Congress specifically limits entitlement for service-connected disease or injury [and]... in the absence of proof of a present disability there can be no valid claim." (italics added for emphasis).  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). As the competent medical evidence of record is negative for polysubstance abuse during the pendency of the Veteran's appeal, service connection cannot be granted and the claim must be denied.


ORDER

Service connection for polysubstance abuse is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


